IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




AP-75,643, AP-75,644 & AP-75,645

EX PARTE MIGUEL SALAS RODRIGUEZ, Applicant



ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
CAUSE NOS. 2001-029B, 2001-030B, & 2001-031B IN THE 274TH

DISTRICT COURT OF CALDWELL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder,
aggravated assault, and delivery of less than one gram of cocaine and sentenced to life and twenty
years' imprisonment.  The Third Court of Appeals affirmed these convictions. Rodriguez v. State,
Nos. 03-02-240-CR, 03-02-241-CR, and 03-02-242-CR (Tex. App. - Austin, delivered March 27,
2003, no pet.).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his convictions had been affirmed.  Appellate counsel filed an
affidavit with the trial court.  Based on that affidavit, the trial court has entered findings of fact and
conclusions of law that appellate counsel failed to timely notify Applicant that his convictions had
been affirmed.  The trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25
(Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review of the judgments of the Third Court of Appeals in Cause
Nos. 03-02-240-CR, 03-02-241-CR, 03-02-242-CR, that affirmed his convictions in Case Nos. 2001-029, 2001-030, and 2001-031 from the 274th Judicial District Court of Caldwell County.  Applicant
shall file his petitions for discretionary review with the Third Court of Appeals within 30 days of the
date on which this Court's mandate issues.

Delivered: March 21, 2007
Do not publish